Citation Nr: 1146850	
Decision Date: 12/22/11    Archive Date: 12/29/11

DOCKET NO.  00-20 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a chronic neck condition, to include as secondary to the service-connected lumbosacral strain.

2.  Entitlement to service connection for a chronic sinus condition, to include rhinitis.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esq.


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel



INTRODUCTION

The Veteran served on active duty from October 1974 to December 1976.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2000 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama that in relevant part denied service connection for a chronic neck condition and for a chronic sinus condition.

The Board issued a decision in December 2008 that denied the claims identified on the title page.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), which in October 2009 vacated the Board's decision and returned the case to the Board.

In March 2010 the Board remanded the case to the RO for actions in compliance with the Court's Order.  The file has now been returned to the Board for further appellate review.


FINDINGS OF FACT

1.  Arthritis of the cervical spine was not present during service or within the first year after discharge from service.

2.  A cervical spine disorder is not etiologically related to service and was not caused or permanently worsened by service-connected disability.

3.  A chronic sinus disorder or rhinitis is not etiologically related to active service.




CONCLUSIONS OF LAW

1.  A cervical spine disorder was not incurred in or aggravated by active service, its incurrence or aggravation during such service may not be presumed, and the disability is not proximately due to or the result of service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. § 3.310 (2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

2.  A chronic sinus disorder is not due to or aggravated by active service.  38 U.S.C.A. §§ 1110, 1112, 1131 (West 2002); C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Although full VCAA notice was not provided to the Veteran until after the initial adjudication of these claims, the Board finds that there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claims based on all evidence of record.  There is no indication in the record or reason to believe that any ultimate decision of the originating agency would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

The record also reflects that service treatment records (STRs), service personnel records, Social Security Administration (SSA) records and all available post-service medical evidence identified by the Veteran have been obtained.  

The Board previously remanded the case for the purpose of affording the Veteran an appropriate VA examination.  The Veteran was afforded VA examinations in April 2010.  The Board has reviewed the examination report and finds the originating agency substantially complied with the requirements articulated in the Board's remand; see Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The Veteran has also been advised of her entitlement to a hearing before the Board but has declined a hearing.  

Neither the Veteran nor her representative has identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  Accordingly, the Board will address the merits of the Veteran's claims on appeal.

Legal Principles

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Under 38 C.F.R. § 3.303(b), service connection may be awarded for a "chronic" condition when: (1) a chronic disease manifests itself in service (or within the presumptive period under 38 C.F.R. § 3.307) and the veteran currently has the same condition; or (2) a disease manifests itself in service (or within the presumptive period) but is not identified until later, and there is a showing of continuity of related symptomatology after discharge, and medical evidence relates that symptomatology to the veteran's present condition.  Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

When a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected.  38 C.F.R. § 3.303(b); see also Groves v. Peake, 524 F.3d 1306 (Fed. Cir. 2008) (holding that when a chronic disease is identified in service and at any time after service, service connection will be granted without the need for nexus evidence).  However, for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there must generally be: medical evidence of a current disability; medical evidence, or in some cases lay evidence, of in-service occurrence or aggravation of a disease or injury; and, medical evidence of a nexus between an in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999).

Service connection may also be granted for disability that is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Generally, when a veteran contends that a service-connected disorder has caused or aggravated a secondary disability, there must be competent medical evidence of such causation or aggravation.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995); Jones v. Brown, 7 Vet. App. 134 (1994).  To prevail on the issue of secondary service causation, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and, (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.   Wallin, id.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 ; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Service connection for a chronic neck condition

The Veteran has asserted that her current chronic neck condition is directly related to an injury in service, or alternatively that her chronic neck condition is due to or aggravated by her service-connected lumbosacral strain.
 
Service treatment records (STRs) show the Veteran was treated on several occasions for complaint of lumbar spine pain, although there is no record of a musculoskeletal injury to the region of the cervical spine.  She was also treated in February 1975 and October 1975 for a sore throat and stiff neck; the clinical impression was acute respiratory disease (ard)[February 1975], and possible tonsillitis versus strep throat, [October 1975].   In a self-reported Report of Medical History in conjunction with her separation physical examination in June 1976, the Veteran endorsed a history of back pain, and the clinical evaluation of the spine as "abnormal" due to history of chronic low back pain.   

The Veteran had a VA examination in January 1977 in which she complained of low back pain but there was no complaint of neck pain.  Examination of the musculoskeletal system is silent in regard to any cervical spine abnormality.  The examiner's diagnosis regarding the spine was mild thoracic scoliosis and lumbosacral strain.  Thereafter, the RO granted service connection for lumbosacral strain but denied service connection for thoracic scoliosis because scoliosis is a congenital or developmental disorder not subject to service connection.  

The Veteran had X-rays of the complete spine and the right shoulder and scapula by Norwood Radiologists in April 1981.  In relevant part, the cervical vertebral bodies were in normal alignment and without compression or subluxation.  

In February 1991 the Veteran submitted a claim for service connection for rheumatoid arthritis of the neck (as well as the back and knees), claimed as secondary to the service-connected lumbosacral strain.  VA treatment records confirmed seronegative (rheumatoid) arthritis, primarily of the knees.  A rating decision in March 1991 denied service connection for rheumatoid arthritis of the neck, back and knees based on a finding the disease was not related to the service-connected lumbosacral strain.

An August 1995 letter from Dr. Cornelius B. Thomas states the Veteran had current seronegative arthritis with objective joint swelling of multiple joints; her cervical pain was related to this rheumatoid disease plus a muscular component.  Treatment notes from Dr. Thomas dated the same month state the Veteran had a history of automobile accident with whiplash 13 years previously (i.e., approximately 1982) although the neck pain improved after the injury; the impression was cervical pain with negative X-rays and possibly indicating muscular pain versus generalized inflammatory (rheumatoid) polyarthritis.

In March 1996 the Veteran had a thyroidectomy at Baptist Medical Center; the preoperative physical examination noted history of seronegative arthritis although without mentioning the affected body parts or the etiology of the disease.

In September 1996 the Veteran submitted a statement asserting she had been told by doctors that her neck, back and knee arthritis was related to her service-connected disability.  However, a rating decision in July 1997 denied reopening of the previously-denied claim of service connection for rheumatoid arthritis.

A letter from Alabama Neurosurgeries dated in March 1997 states the Veteran was being treated for neck pain, reportedly with onset in 1970 after a motor vehicle accident.  The Veteran reported that at the time the pain was very mild and went away, but the pain returned in approximately 1990 and had been constant thereafter.  She was also being treated for low back pain, which was even older and had been present for 30 years.  Examination of the neck showed stiffness and limitation of range of motion.  The physician's impression was pain in multiple areas without a precipitating injury for the major complaint, which was neck pain.  Magnetic resonance imaging (MRI) of the neck showed small disc bulging at C5-6 and C6-7 but there was no cord compression so the study was considered unremarkable.  The physician recommended referral to a neurologist.

The Veteran presented to Hakim Neurology Associates in April 1997 on referral, complaining of neck and shoulder pain, bilaterally but worse on the left.  Examination of the neck showed tenderness and significantly decreased range of movement.  A nerve conduction velocity (NCV) study showed evidence of cervical radiculitis, although the level could not be localized.

Treatment records from Dr. Gerald P. Falletta during the period February 1995 to April 1997 show diagnosis of cervical spondylitis, although without opining as to the etiology of the disorder.

In April 1997 the Veteran was referred to the VA physical therapy clinic for complaint of chronic neck pain since the 1980s.  A physical therapy assessment dated in May 1997 noted complaint of neck pain since 1980 that had become worse in the past few years.  The Veteran thereafter underwent extensive VA occupational therapy, but there was no diagnosis specifically for the neck other than chronic neck and back pain. 

The Veteran's present claim, filed in August 1999, requested service connection for a condition of the spine "from the neck all the way down the back."  In September 1999 she submitted a letter to VA stating that during service she was involved in a motor vehicle accident in which she injured her neck and back.  

The Veteran had a VA examination of the spine in January 2000 in which she described having fallen while unloading a truck during service; she was unable to remember if any X-rays were taken at the time.  The examination showed degenerative joint disease (DJD) of the lumbosacral spine, confirmed by X-ray, but the examination report is silent in regard to the cervical spine.    
 
In June 2000 Dr. Alan A. Thompson, a chiropractor, submitted a statement in support of the Veteran's claim for Social Security Administration (SSA) disability benefits.  Dr. Thompson stated the Veteran had fallen in service while lifting a box and hit her head on a wall.  Dr. Thompson provided the Veteran with a total of 11 chiropractic adjustments of the cervical spine, some of which were paid by VA and some by the Veteran herself.  Dr. Thompson's diagnosis was neck and thoracic pain.

VA rheumatology clinic notes dated in August 2000 show treatment for rheumatoid arthritis of the neck as well as the ankles, knees, elbows and shoulders.  Clinical notes from the period show concurrent assessments of rheumatoid arthritis, chronic neck pain, and pain disorder associated with both psychological factors and general medical condition. 

The Veteran had an examination by American Family Care in August 2000 in which she reported having developed arthritis versus arthralgia in 1982, although the disorder disappeared within a year of two and reemerged in the form of knee pain in 1987.  Based on clinical examination, the clinician's impression was arthritis with chronic pain involving the cervical and lumbosacral spine, knees, hips and ankles.

The Veteran submitted a letter to VA in September 2000 asserting injuries in service including being rear-ended in a privately owned vehicle (POV) and another incident in which she fell while lifting a box to unload a truck; she asserted her rheumatoid arthritis was due to these injuries.

A January 2002 decision by the SSA granted disability benefits for arthritis (osteoarthritis and rheumatoid arthritis) with chronic pain involving the cervical spine as well as the knees, hips, ankles and lumbar spine; the SSA decision stated the evidence of record reflected treatment for rheumatoid arthritis and osteoarthritis dating from 1995 but did not otherwise provide any indication of the etiology of the cervical spine disability.

The file contains an October 2002 "buddy statement" from a service member who identified herself as the Veteran's "best, best, best, best, friend," stating based on personal observation that while stationed in Germany the Veteran fell off the back of a truck and onto a brick-and-wrought iron wall while unloading the vehicle; she was given pain medication at the time but when she returned to barracks she was advised to flush those medications down the toilet.  In another accident the Veteran was rear-ended in a POV but she did not seek treatment for her back or neck injuries.  

In July 2003 the Veteran submitted an Army accident report witness statement asserting that on June 22, 1976, the person making the statement observed the Veteran to be driving a 2-1/2 ton truck that was stopped to make a left turn when a white POV "just drifted" into the back of the Veteran's while the driver of the car was unlocking the passenger-side door to pick up hitch-hikers.   The Veteran's cover letter asserted this accident may be the cause of her claimed disabilities of the neck, back and knees.

The file also contains a July 2003 treatment note by an unidentified provider at Alabama Orthopedic Center, stating an opinion that the Veteran's problems with her low back were probably contributing to her neck problems, and that both of those problems were probably aggravated by a rear-end motor vehicle accident 26   years before. 

The Veteran had a VA examination of the spine in February 2005 in which she complained of DJD causing pain from her neck all the way down the lower back.  The Veteran reported that in 1975 or 1976 she injured her back while unloading a truck, in which she fell off the truck onto a brick wall.  The examiner performed a physical examination and noted observations in detail, including X-rays of the cervical and thoracic spine that were normal studies.  The examiner diagnosed back pain with mild functional impairment solely due to pain and no abnormalities on X-ray.

The Veteran had a VA psychiatric examination in March 2005 in which she reiterated having hurt her back by falling off a truck during active service.  The examiner noted the Veteran was a poor historian and unable to elaborate regarding events during service.

The Veteran had a VA examination of the spine in May 2008 in which she reported having been in a motor vehicle accident in 1975-1976 in which she was rear-ended while she was in a tank [sic].  She also reported that during service she fell off a truck and hit her back against a brick wall.  The Veteran was uncertain if her current neck pain was due to trauma in service or secondary to her lumbosacral spine disorder.  The examiner reviewed the claims file and also performed a clinical examination and noted observations in detail.  X-ray of the cervical spine showed slight displacement at the arch of C1, scoliosis at C2, and mild disc space narrowing at C5-6 and C6-7.  The examiner diagnosed mild DJD of the cervical spine at C5-6 and C6-7 and stated an opinion that the disorder was not caused by or the result of the service-connected DDD of the lumbosacral spine.  The examiner stated as rationale that radiographic findings could be related to remote trauma severe enough to leave behind evidence, but there was no documentation of neck pain or trauma during service.  The neck condition could also be due to rheumatoid arthritis, as review of medical literature showed that the cervical spine joints are the most clinically important joints in the axial skeleton in that disease; long-standing rheumatoid arthritis may lead to instability and cause symptoms such as neck pain, stiffness and radicular pain related to subluxation.  Thus, the Veteran's current neck condition was not likely due to the service-connected low back disability and more likely due to remote trauma or to rheumatoid arthritis.

The Veteran submitted a letter to VA in October 2008 stating that her neck problem could be due to motor vehicle accidents in service (being rear-ended), or to being swept away by a flash flood while driving a car, or to falling off the back of a truck, or to the strain of heavy lifting while building a bridge, or to trauma during a touch football game during organized athletics.  

Treatment records from the VA pain management clinic in March 2010 show treatment for pain in the neck, back, shoulders, left wrist and both ankles.  Her VA active problems list, in relevant part, continued to include pain disorder associated with both psychological factors and general medical condition, osteoarthritis, rheumatoid arthritis and neck pain.

The Veteran had a VA examination of the spine in April 2010, performed by an examiner who reviewed the claims file and the medical record.  The Veteran reported neck trauma during service associated with having been rear-ended while driving a truck and also a trauma while playing football; she denied treatment for neck problems during service.  The examiner performed a clinical examination and noted observations in detail.  X-ray of the cervical spine showed mild anterolisthesis at C7-T1 and mild degenerative changes at C5-6 and C6-7 with small posterior osteophytes; there was also mild-to-moderate facet joint arthropathy in the lower cervical spine.  The examiner diagnosed DJD of the cervical spine and opined that the disorder was not caused by or the result of active duty.  The examiner noted that the treatment in service for strep pharyngitis and stiff neck was self-limiting and unrelated to the current condition.

The Veteran presented to the VA otolaryngology clinic in May 2011 and July 2011 complaining postnasal drip from her sinuses and nasal obstruction; on both occasions clinical examination showed the neck to be supple and without lymphadenopathy.  

The Veteran had a VA general medical examination in August 2011, performed by a physician who reviewed the claims file and medical record.  The examiner initially noted there were no indications of joint conditions during active duty that would lead to a diagnosis of rheumatoid arthritis.    Rheumatoid arthritis was diagnosed in the 1980s and the Veteran was currently being treated by the VA rheumatology clinic; the joints affected by the disease were the knees, hands, wrists, ankles and shoulders, but the examination is silent in regard to rheumatoid arthritis in the cervical spine.
 
On review of the evidence above, the Board finds at the outset that the Veteran is shown to have diagnosed disorders of the cervical spine including DJD (osteoarthritis), rheumatoid arthritis and unspecified chronic neck pain.  Accordingly, the first element of service connection - medical evidence of a claimed disability - is met.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).

In this case, the evidence is against the conclusion the Veteran had a chronic neck disorder during service or that she had DJD to a compensable degree within the first year after discharge from service.  STRs cite "stiff neck" but are silent in regard to neck trauma, and the separation physical examination shows no cervical spine or neck disorder.  Further, the VA examination in January 1977 disproves that the Veteran had a chronic cervical spine disorder on discharge from service.  DJD of the cervical spine was not diagnosed until many years after discharge from service.  Accordingly, the criteria for presumptive service connection for DJD under 38 C.F.R. § 3.309(a) or chronic disorder under 38 C.F.R. § 3.303(b) are not applicable.

The Veteran cites several undocumented neck injuries during service that she postulates may be responsible for her current disability.  In that regard, the VA examiner in May 2008 stated the Veteran's disorder was likely due to "remote trauma" or to rheumatoid arthritis.  An injury during service may be verified by medical or lay witness statements; however, the presence of a current disability requires a medical diagnosis, and, where an opinion is used to link the current disability to a cause during service, a competent opinion of a medical professional is required.  Caluza v. Brown, 7 Vet. App. 498 (1995).

In this case, the Veteran is competent to testify in regard to events during service, including undocumented injuries and undocumented medical treatment.  Further, she has shown objective corroboration of the rear-end collision by submitting a contemporaneous accident report, and she has shown objective corroboration of her fall by submitted a "buddy statement."  The Board accordingly has no reason to doubt that both accidents occurred.  However, there is no medical opinion of record supporting a direct connection between her various traumas in service and her current neck disorder.  The VA examination report in May 2008 noted there was no documentation of neck pain or trauma during service, and the VA examination report in April 2010 specifically opined there was no direct relationship between the current cervical spine disorder and service.  The VA examiner specifically considered the "stiff neck" that had been noted in STRs but determined that such symptoms in service had resolved and were unrelated to the current disorder; the findings of a physician are medical conclusions that the Board cannot ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 66 (1991).  Further such findings are not controverted by any other medical opinion of record.  

Turning to the question of secondary service connection, the July 2003 treatment note by Alabama Orthopedic Center states an opinion that the Veteran's problems with her low back were probably contributing to her neck problems, which supports a claim for secondary service connection.  However, that opinion is flatly contradicted by the opinion of this VA examiner in May 2008, stating that the Veteran's current neck condition was not likely due to the service-connected low back disability.  

It is the Board's duty to assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  As true with any piece of evidence, the credibility and weight to be assigned to these opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  For the reasons cited below, the Board finds the opinion of the VA examiner to be more probative.

In assessing evidence such as medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Greater weight may be placed on one physician's than another's depending on factors such as the reasoning employed by the physicians and whether or not (and the extent to which) they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  However, review of the claims file, in and of itself, does not make a medical opinion more or less probative;  "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion." Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).

In this case, the Board finds the opinion of the VA examiner to be more probative than that of the anonymous clinician from Alabama Medical Center for the following reasons.  First, the VA examiner demonstrably based his opinion on review of VA and non-VA treatment records and STRs that are enclosed in the claims file, whereas there is no indication whatsoever as to what evidence the Alabama Medical Center clinician reviewed in arriving at his or her conclusion.  Gabrielson, id.   Second, the VA examiner provided a clinical rationale for the opinion, whereas the Alabama Medical Center clinician did not; a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  Finally, there is no indication as to the professional qualifications of the Alabama Medical Center clinician (who could be a physician, a nurse, or physician's assistant) whereas the VA examination in May 2008 was demonstrably performed by a VA staff physician.

In arriving at the conclusion above the Board has considered the holding in Nieves that review of the claims file, in and of itself, does not make a medical opinion more probative.  In this case, however, the issue is service connection claimed as due to an injury in service, and in that circumstance access to STRs and to treatment records since service is an advantage in articulating an informed opinion.   Further, while the Alabama Medical Center clinician cited an injury in service, post-service reference to injuries received in service without a review of service medical records is not competent medical evidence.  Grover v. West, 12 Vet. App. 109, 112 (1999).

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence above the Board has carefully considered the lay evidence offered by the Veteran in the form of her correspondence to VA, her statements to various medical providers and the "buddy statement" submitted on her behalf.

The Board must consider the purpose for which lay evidence is offered.  Washington v. Nicholson, 19 Vet. App. 362 (2005).   To the degree that lay evidence has been offered to show injuries to the neck during service, the Board has accepted such evidence as credible.  However, a layperson is not considered capable of opining, however sincerely, in regard to causation of a disability.  Routen v. Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom Routen v. West, 142 F3d 1434 (Fed. Cir. 1998), cert denied, 119 S. Ct. 404 (1998).  Accordingly, to the degree that lay evidence has been offered to show a relationship between a current disability and service, or between a current claimed disability and a service-connected disability, such evidence is not competent or probative.

Finally, the Board notes that service connection may be established by a continuity of symptomatology between a current disorder and service.  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991); see also 38 C.F.R. § 3.303.  Lay evidence of symptomatology is pertinent to a claim for service connection, if corroborated by medical evidence.  Rhodes v. Brown, 4 Vet. App. 124, 126-27 (1993).  In this case, however, the Veteran has asserted on several occasions that her neck pain "went away" after the injuries in service and only returned several years after discharge from service (during which period she apparently had an intervening motor vehicle accident with whiplash, and also developed nonservice-connected rheumatoid polyarthritis).  Accordingly, lay evidence does not establish chronicity of symptoms supporting service connection under 38 C.F.R. § 3.303(b). 

In sum, the Board has found the Veteran does not have a cervical spine disability that is etiologically related to active service or to a service-connected disability.  Accordingly, the criteria for service connection on either a direct or secondary basis are not met, and the claim must be denied.

Because the evidence preponderates against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.

Service connection for a chronic sinus condition

STRs show treatment in February 1975 for an ear ache accompanied by sore throat, stiff neck and respiratory distress.  The Veteran was treated again in October 1975 for ear ache with sore throat, but there is no indication of an actual sinus disorder.  In a self-reported Report of Medical History in conjunction with her June 1976 separation physical examination the Veteran endorsed a history of sinusitis and hay fever; the corresponding clinical evaluation of the sinuses was "abnormal," but did not clarify the nature of the abnormality.   

The Veteran had a VA examination in January 1977 in which there is no indication of complaint of sinus problems.  Examination of the sinuses was within normal limits.

In March 1996 the Veteran had a thyroidectomy at Baptist Medical Center that was performed to remove a thyroid adenoma.  The report is silent in regard to current sinus disorder or history of sinus disorder.

The Veteran's present claim, filed in August 1999, requested service connection for a sinus condition. 
 
The Veteran had an examination by American Family Care in August 2000 in which she reported sinus trouble thought to be associated with hay fever or pollinitis.  Clinical examination showed no current sinus or respiratory abnormality.
 
The Veteran submitted a letter to VA in September 2000 asserting that her chronic sinus condition could be related to gas chamber exercises in service or to the cold weather in Germany.

A VA nursing note in September 2002 noted complaints of "a lot of problems" with the Veteran's sinuses.  Review of symptoms (ROS) noted "some occasional problems with sinuses" but clinical examination was unremarkable.  There was no current assessment relating to a sinus disorder.  In June 2003, the Veteran again complained of a lot of drainage from her sinuses, but X-ray showed normal paranasal sinuses and ROS again noted "some occasional problems with sinus." 

The Veteran presented to the VA ophthalmology clinic in October 2005 complaining of a three-day history of pain in the left eye and brow.  The clinician noted past history of chronic sinusitis, but the clinical examination is silent in regard to current sinus abnormality.  She complained of the same problem (left eye pain) to the VA emergency room and the VA primary care clinic (PCC) in November 2005 and asserted the left eye pain was related to chronic sinusitis, but clinical examinations performed in conjunction with those visits are silent in regard to observed sinus abnormalities.

The Veteran had a VA examination of the nose and sinuses in May 2008 in which she complained of persistent chronic sinusitis since 1975 that was unresponsive to treatment.  She reported a history of trauma to the face during the period 1975-1976 in the form of beatings to the face during an abusive relationship.  The examiner reviewed the claims file and also performed a clinical examination, noting observations in detail.  X-rays of the sinuses were essentially normal except for developmental hypoplasty.  The examiner diagnosed developmentally hypoplastic frontal sinuses, reported chronic sinusitis (radiographically normal) and septal deviation.  The examiner stated an opinion that chronic sinusitis was not likely caused by or a result of active service because, even though the examiner noted by a check mark that the sinuses were "abnormal" on examination, there was no indication of sinusitis or hay fever in STRs (there were multiple complaints of sore throat, upper respiratory problems, tonsillitis and colds, but no sinusitis).  The septal deviation that was noted during this examination was blocking the left nostril by approximately 70 percent and could explain the sensation of sinus congestion and stuffiness the Veteran had felt over the years.  Finally, the Veteran's recent radiograph revealed no sinusitis but did reveal congenital under-development of the frontal sinuses.

 The Veteran submitted a letter to VA in October 2008 stating that she could not have had tonsillitis in service because her tonsils had been removed prior to service; she also had no recollection of being treated for cold symptoms in service.  The Veteran asserted her sinus condition could be due to gas chamber exercises in service that had caused her to suffer face and throat pain.   

The Veteran had a VA examination of the nose and sinuses in April 2010, performed by an examiner who reviewed the claims file and medical record.  The Veteran stated she had problems breathing during active duty but had not complained, and that she was currently using a variety of medications.  The Veteran denied current sinus symptoms but endorsed current rhinitis symptoms including nasal congestion, excess mucous, itchy nose, watery eyes and sneezing.  Physical examination showed a non-traumatic deviated septum, and X-ray of the sinuses was normal.  The examiner diagnosed deviated septum with chronic perennial rhinitis.  The examiner opined that the diagnosed disorder was not caused by or the result of active duty because there was no documentation to support either deviated septum or chronic rhinitis during active duty.

The Veteran presented to the VA otolaryngology clinic in May 2011 complaining of right ear stopped up and postnasal drip from her sinuses; the clinical assessment was sinus congestion, which was treated by medication and advice to increase water consumption.  She was treated again by the VA otolaryngology clinic in July 2011 for nasal obstruction, shown by anterior rhinoscopy to be due to a severe deviated septum almost completely blocking the left nasal passage.  The clinician noted in July 2011 that the Veteran had been taking nasal steroids to relieve her breathing problems. 

The Veteran had a VA endocrine clinic consult in July 2011 in which she complained of chronic drainage from the sinuses, although the clinical examination is silent in regard to any current observed sinus abnormality.

The Veteran had a VA general medical examination in August 2011, performed by an examiner who reviewed the claims file and medical record.  The examination report is silent in regard to current sinus complaints or to a current observed sinus abnormality.  Relevant to the throat and mouth area, the examiner noted a history of thyroidectomy due to goiter in 1992, temporomandibular joint surgery in 1995 and transoral laryngoplasty in November 2010.  

Careful review of the Veteran's voluminous claims file fails to show any VA or non-VA current diagnosis of sinusitis, despite numerous references to "history of" chronic sinusitis.  Neither sinusitis nor rhinitis has appeared on the Veteran's VA active problems list during the course of the appeal, although her VA prescription medications include Loratadine as needed for "allergies" as well as fluticasone nasal spray.  The most recent VA active problems list in August 2011 in relevant part lists deviated nasal septum, obstructive sleep apnea, laryngoplasty not otherwise specified, unilateral complete paralysis of the vocal cords, and complete thyroidectomy, but neither sinusitis nor rhinitis is shown as a current problem.

On review of the evidence above, the Board acknowledges at the outset that the Veteran's separation examination from service showed the sinuses as "abnormal" for unspecified reasons.  However, that a condition or injury occurred in service alone is not enough; there must be a disability resulting from that condition or injury.  Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 (1993).  In this case, while the Veteran has had recurrent complaints of ear/nose/throat symptoms since service, and while there are references to "chronic sinusitis" as a complaint, there has been no actual diagnosed sinusitis or other specific sinus disorder for which service connection can be considered.

When a claimant makes a claim, he or she is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Accordingly, in addition to considering service connection sinusitis or other sinus disorder, the Board must consider whether service connection is warranted for the recurrent rhinitis as diagnosed by the VA examiner.

In this case, medical evidence in the form of VA examinations in May 2008 and April 2010, as well as the clinical records from the VA otolaryngology clinic, show the Veteran to have a severe deviated septum blocking her nasal passages.  The VA examiner in April 2010 stated that this deviated septum was the cause of the diagnosed recurrent rhinitis.  The examiner also characterized the deviated septum as non-traumatic and stated the deviated septum and recurrent rhinitis are not related to symptoms during service as documented in STRs.  This opinion is not controverted by any other medical opinion of record.  Thus, the medical opinion of record does not support a relationship between the claimed sinus disorder or rhinitis and service.

The Veteran has asserted that her post-service sinus symptoms, however diagnosed, may be due to exposure to tear gas or to cold weather during service.  However, lay persons are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Instead, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).  In this case the Veteran has shown no medical evidence supporting a relationship between exposure to either tear gas or cold weather to her post-service symptoms, and as explained above the competent and uncontroverted medical evidence of record establishes that her current symptoms are not related to her symptoms during service.

In sum, based on the evidence and analysis above the Board finds the Veteran does not have a current sinus disorder that is due to or aggravated by active service.  Accordingly, the criteria for service connection are not met and the claim must be denied.  Because the evidence preponderates against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54. 
 

ORDER

Service connection for a chronic neck condition is denied.

Service connection for a chronic sinus condition, to include rhinitis, is denied.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


